This exhibit contains forms of agreements used by the company to grant
restricted stock awards to its executive officers and non-employee directors
under the company’s 2005 Stock Incentive Plan. Readers should note that these
are forms of agreement only and particular agreements with executive officers
and directors may contain terms that differ but not in material respects.

 

EXHIBIT 10.80A

 

2005/D

 

RESTRICTED STOCK AWARD AGREEMENT

 

Name of Grantee (the “Grantee”):                                         
                                                             

 

Date of Restricted Stock Award (the “Award Date”):
                                                                   

 

Number of Shares Covered by Restricted Stock Award (the “Award Shares”):
                      

 

This Restricted Stock Award Agreement (this “Agreement”) is entered into as of
the Date of Restricted Stock Award set forth above (the “Award Date”) by and
between CSG SYSTEMS INTERNATIONAL, INC., a Delaware corporation (the “Company”),
and the Grantee named above (the “Grantee”).

 

* * *

 

WHEREAS, the Company has adopted a 2005 Stock Incentive Plan (the “Plan”); and

 

WHEREAS, pursuant to the Plan, as of the Award Date the Company granted to
Grantee a Restricted Stock Award (the “Award”) covering the number of shares of
the Common Stock of the Company (the “Common Stock”) set forth above (the “Award
Shares”) and is executing this Agreement with Grantee for the purpose of setting
forth the terms and conditions of the Award;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
conditions contained herein, the Company and Grantee agree as follows:

 

  1. Award of Restricted Shares.

 

(a) The Company hereby confirms the grant of the Award to Grantee as of the
Award Date. The Award is subject to all of the terms and conditions of this
Agreement.

 

(b) Promptly after the execution of this Agreement, the Company will cause the
transfer agent for the Common Stock (the “Transfer Agent”) to (i) either
establish a separate account in its records in the name of Grantee (the
“Restricted Stock Account”) and credit the Award Shares to the Restricted Stock
Account as of the Award Date or credit the Award Shares to a previously existing
Restricted Stock Account of Grantee as of the Award Date and (ii) confirm such
actions to Grantee in writing.

 

  2. Vesting of Award Shares.

 

(a) The Award Shares automatically will vest in Grantee on the first anniversary
of the Award Date (the “Vesting Date”); provided, however, that no Award Shares
shall vest in Grantee on the Vesting Date unless Grantee has continuously served
as a member of the Board of Directors of the Company from the Award Date until
the Vesting Date.



--------------------------------------------------------------------------------

(b) After the Grantee has become vested in any of the Award Shares, the Company
will instruct the Transfer Agent to remove all restrictions on the transfer,
assignment, pledge, encumbrance, or other disposition of the vested Award Shares
in the Restricted Stock Account. Grantee thereafter shall be free to deal with
and dispose of such vested Award Shares in Grantee’s sole discretion and may
request the Transfer Agent to issue a certificate for such vested Award Shares
in Grantee’s name free of any restrictions.

 

  3. Cancellation of Unvested Award Shares.

 

Subject to the provisions of Section 15, if applicable, upon Grantee’s
Termination of Director Service, all of the rights and interests of Grantee in
any of the Award Shares which have not vested in Grantee pursuant to Section 2
prior to such Termination of Director Service automatically shall completely and
forever terminate; and, at the direction of the Company, the Transfer Agent
shall remove from the Restricted Stock Account and cancel all of such unvested
Award Shares. For purposes of this Agreement, “Termination of Director Service”
means the effective time when Grantee ceases to serve as a member of the Board
of Directors of the Company for any reason whatsoever.

 

  4. Service as a Director.

 

Nothing contained in the Plan or this Agreement shall confer upon Grantee the
right to continue to serve as a member of the Board of Directors of the Company.
In the event of Grantee’s Termination of Director Service, Grantee shall have
only the rights set forth in this Agreement with respect to the Award Shares.

 

  5. Change in Capitalization.

 

If at any time that any of the Award Shares have not vested in Grantee there is
any non-cash dividend of securities or other property or rights to acquire
securities or other property, any liquidating dividend of cash and/or property,
or any stock dividend or stock split or other change in the character or amount
of any of the outstanding securities of the Company, then in such event any and
all new, substituted, or additional securities or other property to which
Grantee may become entitled by reason of Grantee’s ownership of such unvested
Award Shares immediately and automatically shall become subject to this
Agreement, shall be delivered to the Transfer Agent or to an independent Escrow
Agent selected by the Company to be held by the Transfer Agent or such Escrow
Agent pursuant to the terms of this Agreement (including but not limited to the
provisions of Sections 3 and 8), and shall have the same status with respect to
vesting and transfer as the unvested Award Shares upon which such dividend was
paid or with respect to which such new, substituted, or additional securities or
other property was distributed. Any cash or cash equivalents received pursuant
to the first sentence of this Section 5 shall be invested in conservative
short-term interest-bearing securities, and interest earned thereon also shall
have the same status with respect to vesting and transfer as the unvested Award
Shares with respect to which such cash or cash equivalents were received. Cash
dividends (other than liquidating dividends) paid on such unvested Award Shares
shall be paid to Grantee and shall not be subject to vesting or to the first
sentence of this Section 5.

 

2



--------------------------------------------------------------------------------

  6. Representations of Grantee.

 

Grantee hereby represents and warrants to the Company as follows:

 

(a) Grantee had full legal power, authority, and capacity to execute and deliver
this Agreement and to perform Grantee’s obligations under this Agreement; and
this Agreement is a valid and binding obligation of Grantee, enforceable in
accordance with its terms, except that the enforcement of this Agreement may be
subject to bankruptcy, insolvency, reorganization, moratorium, or other similar
laws now or hereafter in effect relating to creditors’ rights generally and to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

 

(b) Grantee is aware of the public availability on the Internet at www.sec.gov
of the Company’s periodic and other filings made with the United States
Securities and Exchange Commission.

 

  7. Representations and Warranties of the Company.

 

The Company hereby represents and warrants to Grantee as follows:

 

(a) The Company is a corporation duly organized, validly existing, and in good
standing under the laws of Delaware and has all requisite corporate power and
authority to enter into this Agreement, to issue the Award Shares to Grantee,
and to perform its obligations under this Agreement.

 

(b) The execution and delivery of this Agreement by the Company have been duly
and validly authorized; and all necessary corporate action has been taken to
make this Agreement a valid and binding obligation of the Company, enforceable
in accordance with its terms, except that the enforcement of this Agreement may
be subject to bankruptcy, insolvency, reorganization, moratorium, or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and to general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

 

(c) When issued to Grantee as provided for in this Agreement, the Award Shares
will be duly and validly issued, fully paid, and non-assessable.

 

  8. Restriction on Sale or Transfer of Award Shares.

 

None of the Award Shares that have not vested in Grantee pursuant to Section 2
(and no beneficial interest in any of such Award Shares) may be sold,
transferred, assigned, pledged, encumbered, or otherwise disposed of in any way
(including a transfer by operation of law); and any attempt to make any such
sale, transfer, assignment, pledge, encumbrance, or other disposition shall be
null and void and of no effect.

 

  9. Enforcement.

 

The Company and Grantee acknowledge that the Company’s remedy at law for any
breach or violation or attempted breach or violation of the provisions of
Section 8 will be inadequate and that, in the event of any such breach or
violation or attempted breach or violation,

 

3



--------------------------------------------------------------------------------

the Company shall be entitled to injunctive relief in addition to any other
remedy, at law or in equity, to which the Company may be entitled.

 

  10. Violation of Transfer Provisions.

 

Neither the Company nor the Transfer Agent shall be required to transfer on the
stock records of the Company maintained by either of them any Award Shares which
have been sold, transferred, assigned, pledged, encumbered, or otherwise
disposed of in violation of any of the provisions of this Agreement or to treat
as the owner of such Award Shares or accord the right to vote or receive
dividends to any purported transferee or pledgee to whom such Award Shares shall
have been so sold, transferred, assigned, pledged, encumbered, or otherwise
disposed of in violation of any of the provisions of this Agreement.

 

  11. Section 83(b) Election.

 

Grantee shall have the right to make an election pursuant to Treasury Regulation
§ 1.83-2 with respect to the Award Shares and, if Grantee makes such election,
promptly will furnish to the Company a copy of the form of election Grantee has
filed with the Internal Revenue Service for such purpose and evidence that such
an election has been made in a timely manner.

 

  12. Income Tax Obligations of Grantee.

 

Grantee shall be solely responsible for the payment of all federal, state, and
local income taxes that may be due from Grantee at any time as a result of (i)
Grantee’s receipt of the Award, (ii) Grantee’s making of the election referred
to in Section 11 with respect to any of the Award Shares, and (iii) the vesting
in Grantee of any of the Award Shares; and the Company shall have no liability
to Grantee or anyone else for any of such income taxes.

 

  13. Voting and Other Stockholder Rights.

 

Grantee shall have the right to vote with respect to all of the Award Shares
which are outstanding and credited to the Restricted Stock Account as of a
record date for determining stockholders of the Company entitled to vote,
whether or not such Award Shares are vested in Grantee as of such record date.
Except as expressly limited or restricted by this Agreement and except as
otherwise provided in this Agreement, Grantee shall have all of the rights of a
stockholder of the Company with respect to all of the Award Shares which are
outstanding and credited to the Restricted Stock Account at a particular time,
whether or not such Award Shares are vested in Grantee at such time.

 

  14. Application of Plan.

 

The relevant provisions of the Plan relating to Restricted Stock Awards and the
authority of the Committee under the Plan shall be applicable to this Agreement
to the extent that this Agreement does not otherwise expressly address the
subject matter of such provisions.

 

4



--------------------------------------------------------------------------------

  15. Change of Control.

 

(a) Notwithstanding the provisions of Section 2(a) and Section 3, all Award
Shares which have not previously vested in Grantee pursuant to Section 2(a)
automatically shall vest in Grantee upon Grantee’s Termination of Director
Service after the occurrence of a Change of Control unless such Termination of
Director Service is a result of either (i) Grantee’s voluntary resignation as a
member of the Board of Directors of the Company or (ii) Grantee’s removal as a
member of the Board of Directors for cause and by a vote of the stockholders of
the Company pursuant to and in accordance with the Certificate of Incorporation
of the Corporation.

 

(b) For purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred upon the happening of any of the following events:

 

  (1) The Company is merged or consolidated into another corporation or entity,
and immediately after such merger or consolidation becomes effective the holders
of a majority of the outstanding shares of voting capital stock of the Company
immediately prior to the effectiveness of such merger or consolidation do not
own (directly or indirectly) a majority of the outstanding shares of voting
capital stock or other equity interests having voting rights of the surviving or
resulting corporation or other entity in such merger or consolidation;

 

  (2) any person, entity, or group of persons within the meaning of Sections
13(d) or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) and the
rules promulgated thereunder becomes the beneficial owner (within the meaning of
Rule 13d-3 under the 1934 Act) of thirty percent (30%) or more of the
outstanding voting capital stock of the Company;

 

  (3) the Common Stock of the Company ceases to be publicly traded because of an
issuer tender offer or other “going private” transaction (other than a
transaction sponsored by the then current management of the Company);

 

  (4) the Company dissolves or sells or otherwise disposes of all or
substantially all of its property and assets (other than to an entity or group
of entities which is then under common majority ownership (directly or
indirectly) with the Company);

 

  (5)

in one or more substantially concurrent transactions or in a series of related
transactions, the Company directly or indirectly disposes of a portion or

 

5



--------------------------------------------------------------------------------

 

portions of its business operations (collectively, the “Sold Business”) other
than by ceasing to conduct the Sold Business without its being acquired by a
third party (regardless of the entity or entities through which the Company
conducted the Sold Business and regardless of whether such disposition is
accomplished through a sale of assets, the transfer of ownership of an entity or
entities, a merger, or in some other manner) and either (i) the fair market
value of the consideration received or to be received by the Company for the
Sold Business is equal to at least fifty percent (50%) of the market value of
the outstanding Common Stock of the Company determined by multiplying the
average of the closing prices for the Common Stock of the Company on the thirty
(30) trading days immediately preceding the date of the first public
announcement of the proposed disposition of the Sold Business by the average of
the numbers of outstanding shares of Common Stock on such thirty (30) trading
days or (ii) the revenues of the Sold Business during the most recent four (4)
calendar quarters ended prior to the first public announcement of the proposed
disposition of the Sold Business represented fifty percent (50%) or more of the
total consolidated revenues of the Company during such four (4) calendar
quarters; or

 

  (6) during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of the Company
cease, for any reason, to constitute at least a majority of the Board of
Directors of the Company, unless the election or nomination for election of each
new director of the Company who took office during such period was approved by a
vote of at least seventy-five percent (75%) of the directors of the Company
still in office at the time of such election or nomination for election who were
directors of the Company at the beginning of such period.

 

(c) If the vesting of any Award Shares is accelerated pursuant to Section 15(a)
and such accelerated vesting causes Grantee to become liable for any excise tax
on “excess parachute payments” (within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended, and any regulations thereunder) and
any interest or penalties thereon (such

 

6



--------------------------------------------------------------------------------

excise tax, interest, and penalties, collectively, the “Tax Penalties”), then
the Company promptly shall make a cash payment (the “Cash Payment”) to Grantee
in an amount equal to the Tax Penalties. The Company also promptly shall make an
additional cash payment to Grantee in an amount rounded to the nearest $100.00
which is equal to any additional income, excise, and other taxes (using the
individual tax rates applicable to Grantee for the year for which such Tax
Penalties are owed) for which Grantee will be liable as a result of the
Grantee’s receipt of the Cash Payment (the additional cash payment provided for
in this sentence being referred to as a “Gross-Up Payment”). In addition,
Grantee shall be entitled to promptly receive from the Company a further
Gross-Up Payment in respect of each prior Gross-Up Payment until the amount of
the last Gross-Up Payment is less than $100.00.

 

  16. General Provisions.

 

(a) No Assignments. Grantee may not sell, transfer, assign, pledge, encumber, or
otherwise dispose of any of Grantee’s rights or obligations under this Agreement
without the prior written consent of the Company; and any such attempted sale,
transfer, assignment, pledge, encumbrance, or other disposition shall be void.

 

(b) Notices. All notices, requests, consents, and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given and made upon personal delivery to the person for whom such
item is intended (including by a reputable overnight delivery service which
shall be deemed to have effected personal delivery) or upon deposit, postage
prepaid, registered or certified mail, return receipt requested, in the United
States mail as follows:

 

(i) if to Grantee, addressed to Grantee at Grantee’s address shown on the
stockholder records maintained by the Transfer Agent or at such other address as
Grantee may specify by written notice to the Transfer Agent, or

 

(ii) if to the Company, addressed to the Chief Financial Officer of the Company
at the principal office of the Company or at such other address as the Company
may specify by written notice to Grantee.

 

Each such notice, request, consent, and other communication shall be deemed to
have been given upon receipt thereof as set forth above or, if sooner, three (3)
business days after deposit as described above. An address for purposes of this
Section 16(b) may be changed by giving written notice of such change in the
manner provided in this Section 16(b) for giving notice. Unless and until such
written notice is received, the addresses referred to in this Section 16(b)
shall be deemed to continue in effect for all purposes of this Agreement.

 

(c) Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws, and not the laws of conflicts of laws, of the
State of Delaware.

 

(d) Severability. The Company and Grantee agree that the provisions of this
Agreement are reasonable and shall be binding and enforceable in accordance with
their terms and, in any event, that the provisions of this Agreement shall be
enforced to the fullest extent permitted by law. If any provision of this
Agreement for any reason shall be adjudged to be

 

7



--------------------------------------------------------------------------------

unenforceable or invalid, then such unenforceable or invalid provision shall not
affect the enforceability or validity of the remaining provisions of this
Agreement, and the Company and Grantee agree to replace such unenforceable or
invalid provision with an enforceable and valid arrangement which in its
economic effect shall be as close as possible to the unenforceable or invalid
provision.

 

(e) Parties in Interest. All of the terms and provisions of this Agreement shall
be binding upon, inure to the benefit of, and be enforceable by the respective
heirs, personal representatives, successors, and assigns of the Company and the
Grantee; provided, that the provisions of this Section 16(e) shall not authorize
any sale, transfer, assignment, pledge, encumbrance, or other disposition of the
Award Shares which is otherwise prohibited by this Agreement.

 

(f) Modification, Amendment, and Waiver. No modification, amendment, or waiver
of any provision of this Agreement shall be effective against the Company or
Grantee unless such modification, amendment, or waiver is in writing and states
that it is intended to modify, amend, or waive a specific provision of this
Agreement and, in the case of the Company, such modification, amendment, or
waiver has been authorized by the Committee. The failure of the Company or
Grantee at any time to enforce any of the provisions of this Agreement shall not
be construed as a waiver of such provisions and shall not affect the right of
the Company or Grantee thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

 

(g) Integration. This Agreement constitutes the entire agreement of the Company
and Grantee with respect to the subject matter of this Agreement and supersedes
all prior negotiations, understandings, and agreements, written or oral, with
respect to such subject matter.

 

(h) Headings. The headings of the sections and paragraphs of this Agreement have
been inserted for convenience of reference only and do not constitute a part of
this Agreement.

 

(i) Counterparts. This Agreement may be executed in counterparts with the same
effect as if both the Company and Grantee had signed the same document. All such
counterparts shall be deemed to be an original, shall be construed together, and
shall constitute one and the same instrument.

 

(j) Further Assurances. The Company and Grantee agree to use their best efforts
and act in good faith in carrying out their obligations under this Agreement.
The Company and Grantee also agree to execute and deliver such additional
documents and to take such further actions as reasonably may be necessary or
desirable to carry out the purposes and intent of this Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Grantee have executed this Restricted Stock
Award Agreement as of the Award Date.

 

COMPANY:

     

GRANTEE:

CSG SYSTEMS INTERNATIONAL, INC.,

       

a Delaware corporation

               

(Name)

By: 

               

Title: 

               

 

9